May 2021
TABLE OF CONTENTS

COMMISSION ORDERS
05-07-21

CONSOL PENNSYLVANIA COAL
COMPANY, LLC

SE 2021-0011

Page 268

05-14-21

ARNOLD HOSKINS

KENT 2015-0644

Page 271

05-14-21

SOUTHWEST ENERGY LLC

WEST 2020-0248-M

Page 274

05-14-21

JAMES IRVIN, AGENT OF RHINO
EASTERN, LLC, EAGLE 3 MINE

WEVA 2017-0561

Page 278

05-19-21

AMERICAN SAND COMPANY, LLC SE 2019-0252-M

Page 281

ADMINISTRATIVE LAW JUDGE DECISIONS
05-18-21

WEST 2021-0178DM

SECRETARY OF LABOR,
O/B/O ALVARO SALDIVAR
v. GRIMES ROCK

Page 287

ADMINISTRATIVE LAW JUDGE ORDERS
05-11-21

WARRIOR MET COAL COMPANY,
LLC

SE 2021-0118

Page 293

05-11-21

WARRIOR MET COAL COMPANY,
LLC

SE-MD 2021-02

Page 296

i

Review was Denied in the Following Case During the Month of May 2021
Secretary of Labor v. Jones Brothers, Inc., Docket Nos. SE 2016-0218, et al. (Judge Rae, April
15, 2021)

ii

COMMISSION ORDERS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1331 PENNSYLVANIA AVE., N.W., SUITE 520N
WASHINGTON, DC 20004-1710

May 07, 2021
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)

Docket No. SE 2021-0011
A.C. No. 08-01429-519727

v.
SIKES CONCRETE, INC.

BEFORE:

Traynor, Chair; Althen and Rajkovich, Commissioners
ORDER

BY THE COMMISSION:
This matter arises under the Federal Mine Safety and Health Act of 1977, 30 U.S.C.
§ 801 et seq. (2012) (“Mine Act”). The Commission has received a motion from the operator
seeking to reopen a penalty assessment which had become a final order of the Commission
pursuant to section 105(a) of the Mine Act, 30 U.S.C. § 813(a). The Secretary states that he
does not oppose the motion.
Having reviewed movant’s unopposed motion to reopen, we reopen this matter and
remand it to the Chief Administrative Law Judge for further proceedings pursuant to the Mine
Act and the Commission’s Procedural Rules, 29 C.F.R. Part 2700. Consistent with Rule 28, the

43 FMSHRC 268

Secretary shall file a petition for assessment of penalty within 45 days of the date of this
order. See 29 C.F.R. § 2700.28.

/s/ Arthur R. Traynor, III
Arthur R. Traynor, III, Chair

/s/ William I. Althen
William I. Althen, Commissioner

/s/ Marco M. Rajkovich, Jr.
Marco M. Rajkovich, Jr., Commissioner

43 FMSHRC 269

Distribution (e-mail):
Barry K. Curry
CFO, Sikes Concrete, Inc.
8030 Hwy 77
Southport FL, 32409-2674
barry.curry@sikesconcrete.com
Kristin R. Murphy, Esq.
Office of the Solicitor
U.S. Department of Labor
61 Forsyth Street, Room 7T10
Atlanta, GA 30303
Murphy.kristin.r@dol.gov
Archith Ramkumar, Esq.
Office of the Solicitor
U.S. Department of Labor
201 12th Street South, Suite 401
Arlington, VA 22202
Ramkumar.Archith@dol.gov
April Nelson, Esq.
Office of the Solicitor
U.S. Department of Labor
201 12th Street South, Suite 401
Arlington, VA 22202-5452
Nelson.April@dol.gov
Chief Administrative Law Judge Glynn Voisin
Federal Mine Safety & Health Review Commission
Office of the Chief Administrative Law Judge
1331 Pennsylvania Avenue, NW, Suite 520N
Washington, DC 20004-1710
GVoisin@fmshrc.gov
Melanie Garris
Office of Civil Penalty Compliance
Mine Safety and Health Administration
201 12th Street South, Suite 401
Arlington, VA 22202-5452
Garris.Melanie@DOL.GOV

43 FMSHRC 270

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1331 PENNSYLVANIA AVE., N.W., SUITE 520N
WASHINGTON, DC 20004-1710

May 14, 2021
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Docket No. KENT 2015-0644
A.C. No. 15-18870-387869A

v.
ARNOLD HOSKINS

BEFORE: Traynor, Chair; Althen and Rajkovich, Commissioners
ORDER
BY THE COMMISSION:
This matter arises under the Federal Mine Safety and Health Act of 1977, 30 U.S.C. §
801 et seq. (2018) (“Mine Act”). On July 3, 2018, the Commission received from Arnold
Hoskins a motion to reopen the above-captioned civil penalty proceeding. In the motion, Hoskins
explains that he had filed a timely contest of a proposed penalty assessment in the amount of
$4,800 for an alleged violation related to Citation No. 8400829-00019613A. He states that,
although he was never afforded an opportunity for a hearing on the contest, he received a notice
from the Department of Labor’s Mine Safety and Health Administration informing him that he
was delinquent in paying the $4,800 penalty.
On November 21, 2017, the Chief Administrative Law Judge issued an Order to Show
Cause and Dismissal Order. In the order, the Judge directed the Secretary of Labor to submit a
penalty petition and an explanation stating why he failed to initially submit the penalty petition
in a timely fashion. The order further stated that if the Secretary failed to do so, on the thirty-first
day after the November 21 order, the case would be dismissed. The Secretary failed to submit a
petition, and the case was dismissed on December 22, 2017.

43 FMSHRC 271

This case has been dismissed; the proposed penalty of $4,800 has not been assessed and
no penalty is owed or collectible. Therefore, we deny Hoskins’ motion to reopen as moot.

/s/ Arthur R. Traynor, III
Arthur R. Traynor, III, Chair

/s/ William I. Althen
William I. Althen, Commissioner

/s/ Marco M. Rajkovich, Jr.
Marco M. Rajkovich, Jr., Commissioner

43 FMSHRC 272

Distribution:
Arnold Hoskins
5881 Mt. Zion Road
East Bernstadt, KY 40729
Archith Ramkumar, Esq.
Office of the Solicitor
U.S. Department of Labor
201 12th Street South, Suite 401
Arlington, VA 22202
Ramkumar.Archith@dol.gov
April Nelson, Esq.
Office of the Solicitor
U.S. Department of Labor
201 12th Street South, Suite 401
Arlington, VA 22202-5452
Nelson.April@dol.gov
Melanie Garris
Office of Civil Penalty Compliance
Mine Safety and Health Administration
201 12th Street South, Suite 401
Arlington, VA 22202-5452
Garris.Melanie@DOL.GOV
Chief Administrative Law Judge Glynn Voisin
Federal Mine Safety & Health Review Commission
Office of the Chief Administrative Law Judge
1331 Pennsylvania Avenue, NW, Suite 520N
Washington, DC 20004-1710
GVoisin@fmshrc.gov

43 FMSHRC 273

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1331 PENNSYLVANIA AVE., N.W., SUITE 520N
WASHINGTON, DC 20004-1710

May 14, 2021
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
v.

Docket No. WEST 2020-0248-M
A.C. No. 26-01089-507993

SOUTHWEST ENERGY LLC
BEFORE: Traynor, Chair; Althen and Rajkovich, Commissioners
ORDER
BY THE COMMISSION:
This matter arises under the Federal Mine Safety and Health Act of 1977, 30 U.S.C. §
801 et seq. (2018) (“Mine Act”). On April 21, 2020, the Commission received from Southwest
Energy (“Southwest”) a motion seeking to reopen a penalty assessment that had become a final
order of the Commission pursuant to section 105(a) of the Mine Act, 30 U.S.C. § 815(a).
Under section 105(a) of the Mine Act, an operator who wishes to contest a proposed
penalty must notify the Secretary of Labor no later than 30 days after receiving the proposed
penalty assessment. If the operator fails to notify the Secretary, the proposed penalty assessment
is deemed a final order of the Commission. 30 U.S.C. § 815(a).
We have held, however, that in appropriate circumstances, we possess jurisdiction to
reopen uncontested assessments that have become final Commission orders under section 105(a).
Jim Walter Res., Inc., 15 FMSHRC 782, 786-89 (May 1993) (“JWR”). In evaluating requests to
reopen final orders, the Commission has found guidance in Rule 60(b) of the Federal Rules of
Civil Procedure, under which the Commission may relieve a party from a final order of the
Commission on the basis of mistake, inadvertence, excusable neglect, or other reason justifying
relief. See 29 C.F.R. § 2700.1(b) (“the Commission and its Judges shall be guided so far as
practicable by the Federal Rules of Civil Procedure”); JWR, 15 FMSHRC at 787. We have also
observed that default is a harsh remedy and that, if the defaulting party can make a showing of
good cause for a failure to timely respond, the case may be reopened and appropriate
proceedings on the merits permitted. See Coal Prep. Servs., Inc., 17 FMSHRC 1529, 1530 (Sept.
1995).
Records of the Department of Labor’s Mine Safety and Health Administration
(“MSHA”) indicate that the proposed assessment was delivered on January 24, 2020, and
became a final order of the Commission on February 23, 2020. Southwest asserts that it timely
contested the proposed penalty associated with Citation No. 9436503 but that it mistakenly sent
the contest to P.O. Box 790390, St. Louis, Missouri, rather than to MSHA’s Civil Penalty

43 FMSHRC 274

Compliance Office in Arlington, Virginia. Upon discovering the mistake, the operator attempted
to resend the contest to the correct address but was unable to do so due to mail issues associated
with the pandemic. The Secretary does not oppose the request to reopen but urges the operator to
take steps to ensure that future penalty contests are mailed to the correct address or filed
electronically.
Having reviewed Southwest’s request and the Secretary’s response, we find that
Southwest failed to timely contest the penalties through inadvertence or mistake, and that such
inadvertence or mistake constitutes good cause to reopen the penalty proceeding. In the interest
of justice, we hereby reopen this matter and remand it to the Chief Administrative Law Judge for
further proceedings pursuant to the Mine Act and the Commission’s Procedural Rules, 29 C.F.R.
Part 2700. Accordingly, consistent with Rule 28, the Secretary shall file a petition for assessment
of penalty within 45 days of the date of this order. See 29 C.F.R. § 2700.28.

/s/ Arthur R. Traynor, III
Arthur R. Traynor, III, Chair

/s/ William I. Althen
William I. Althen, Commissioner

/s/ Marco M. Rajkovich, Jr.
Marco M. Rajkovich, Jr., Commissioner

43 FMSHRC 275

Distribution:
Richard Cass
Safety & Training Manage
Southwest Energy LLC
2040 W, Gardner Ln
Tucson, AZ 85705
rcass@swenergy.com
John M. McCracken, Esq.
Office of the Solicitor
U.S. Department of Labor
Mine Safety and Health Division
201 12th Street South, Suite 401
Arlington, VA 22202-5452
McCracken.John.M@dol.gov
Kristin R. Murphy, Esq.
Office of the Solicitor
U.S. Department of Labor
61 Forsyth Street, Room 7T10
Atlanta, GA 30303
Murphy.kristin.r@dol.gov
Archith Ramkumar, Esq.
Office of the Solicitor
U.S. Department of Labor
201 12th Street South, Suite 401
Arlington, VA 22202
Ramkumar.Archith@dol.gov
April Nelson, Esq.
Office of the Solicitor
U.S. Department of Labor
201 12th Street South, Suite 401
Arlington, VA 22202-5452
Nelson.April@dol.gov
Melanie Garris
Office of Civil Penalty Compliance
Mine Safety and Health Administration
201 12th Street South, Suite 401
Arlington, VA 22202-5452
Garris.Melanie@DOL.GOV

43 FMSHRC 276

Chief Administrative Law Judge Glynn Voisin
Federal Mine Safety & Health Review Commission
Office of the Chief Administrative Law Judge
1331 Pennsylvania Avenue, NW, Suite 520N
Washington, DC 20004-1710
GVoisin@fmshrc.gov

43 FMSHRC 277

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1331 PENNSYLVANIA AVE., N.W., SUITE 520N
WASHINGTON, DC 20004-1710

May 14, 2021
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Docket No. WEVA 2017-0561
A.C. No. 46-09427-442620A

v.
JAMES IRVIN, AGENT OF RHINO
EASTERN, LLC, EAGLE 3 MINE

BEFORE: Traynor, Chair; Althen and Rajkovich, Commissioners
ORDER
BY THE COMMISSION:
This matter arises under the Federal Mine Safety and Health Act of 1977, 30 U.S.C. §
801 et seq. (2018) (“Mine Act”). On July 3, 2018, the Commission received from James Irvin,
Agent of Rhino Eastern, LLC, Eagle 3 Mine (“Irvin”), a motion seeking to reopen a penalty
assessment proceeding and relieve Irvin from the Default Order entered against him.
On November 7, 2017, the Chief Administrative Law Judge issued an Order to Show
Cause in response to Irvin’s perceived failure to answer the Secretary of Labor’s September 21,
2017 Petition for Assessment of Civil Penalty. By its terms, the Order to Show Cause was
deemed a Default Order on December 14, 2017, when it appeared that Irvin had not filed an
answer within 30 days.
Irvin explains that the reason that he did not send a contest of the proposed penalty
assessment is that he received a letter from the Department of Labor’s Mine Safety and Health
Administration (“MSHA”) stating that all charges had been dropped. He disregarded subsequent
letters as an oversight and mistakenly believed that the matter had settled. The Secretary does not
oppose the request to reopen, but states that Irvin should take steps to ensure that any future
penalty contests are timely filed and should take seriously all show cause orders issued by the
Judge.
The Judge’s jurisdiction in this matter terminated when the default occurred. 29 C.F.R. §
2700.69(b). Under the Mine Act and the Commission’s procedural rules, relief from a judge’s
decision may be sought by filing a petition for discretionary review within 30 days of its
issuance. 30 U.S.C. § 823(d)(2)(A)(i); 29 C.F.R. § 2700.70(a). If the Commission does not direct
review within 40 days of a decision’s issuance, it becomes a final decision of the Commission.
30 U.S.C. § 823(d)(1). Consequently, the Judge’s order here has become a final decision of the
Commission.

43 FMSHRC 278

In evaluating requests to reopen final orders, the Commission has found guidance in Rule
60(b) of the Federal Rules of Civil Procedure under which the Commission may relieve a party
from a final order of the Commission on the basis of mistake, inadvertence, excusable neglect, or
other reason justifying relief. See 29 C.F.R. § 2700.1(b) (“the Commission and its Judges shall
be guided so far as practicable by the Federal Rules of Civil Procedure”); Jim Walter Res., Inc.,
15 FMSHRC 782, 786-89 (May 1993). We have also observed that default is a harsh remedy and
that, if the defaulting party can make a showing of good cause for a failure to timely respond, the
case may be reopened and appropriate proceedings on the merits will be permitted. See Coal
Prep. Servs., Inc., 17 FMSHRC 1529, 1530 (Sept. 1995).
Having reviewed Irvin’s request and the Secretary’s response, we find that Irvin has
sufficiently explained his failure to timely contest the citations at issue as the result of mistake,
inadvertence, and excusable neglect. In the interest of justice, we hereby reopen this matter and
remand it to the Chief Administrative Law Judge for further proceedings pursuant to the Mine
Act and the Commission’s Procedural Rules, 29 C.F.R. Part 2700.

/s/ Arthur R. Traynor, III
Arthur R. Traynor, III, Chair

/s/ William I. Althen
William I. Althen, Commissioner

/s/ Marco M. Rajkovich, Jr.
Marco M. Rajkovich, Jr., Commissioner

43 FMSHRC 279

Distribution:
James L. Irvin
638 Givens Run Road
Upper Glade, WV 26266
Kristin R. Murphy, Esq.
Office of the Solicitor
U.S. Department of Labor
61 Forsyth Street, Room 7T10
Atlanta, GA 30303
Murphy.kristin.r@dol.gov
Archith Ramkumar, Esq.
Office of the Solicitor
U.S. Department of Labor
201 12th Street South, Suite 401
Arlington, VA 22202
Ramkumar.Archith@dol.gov
April Nelson, Esq.
Office of the Solicitor
U.S. Department of Labor
201 12th Street South, Suite 401
Arlington, VA 22202-5452
Nelson.April@dol.gov
Melanie Garris
Office of Civil Penalty Compliance
Mine Safety and Health Administration
201 12th Street South, Suite 401
Arlington, VA 22202-5452
Garris.Melanie@DOL.GOV
Chief Administrative Law Judge Glynn Voisin
Federal Mine Safety & Health Review Commission
Office of the Chief Administrative Law Judge
1331 Pennsylvania Avenue, NW, Suite 520N
Washington, DC 20004-1710
GVoisin@fmshrc.gov

43 FMSHRC 280

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1331 PENNSYLVANIA AVENUE, NW, SUITE 520N
WASHINGTON, D.C. 20004-1710

May 19, 2021
SECRETARY OF LABOR
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)

Docket No. SE 2019-0252-M
A.C. No. 40-00798-492842

v.
AMERICAN SAND COMPANY, LLC

BEFORE: Traynor, Chair; Althen and Rajkovich, Commissioners
ORDER
BY:

Althen and Rajkovich, Commissioners

This matter arises under the Federal Mine Safety and Health Act of 1977, 30 U.S.C. §
801 et seq. (2012) (“Mine Act”). On September 19, 2019, the Commission received from
American Sand Company, LLC (“American Sand”) a request to reopen a penalty assessment that
had become a final order of the Commission pursuant to section 105(a) of the Mine Act, 30
U.S.C. § 815(a).
Under section 105(a) of the Mine Act, an operator who wishes to contest a proposed
penalty must notify the Secretary of Labor no later than 30 days after receiving the proposed
penalty assessment. If the operator fails to notify the Secretary, the proposed penalty assessment
is deemed a final order of the Commission. 30 U.S.C. § 815(a). We have held, however, that in
appropriate circumstances, we possess jurisdiction to reopen uncontested assessments that have
become final Commission orders under section 105(a). Jim Walter Res., Inc., 15 FMSHRC 782,
786-89 (May 1993) (“JWR”).
In evaluating requests to reopen final orders, the Commission has found guidance in Rule
60(b) of the Federal Rules of Civil Procedure under which the Commission may relieve a party
from a final order of the Commission on the basis of mistake, inadvertence, excusable neglect, or
other reason justifying relief. See 29 C.F.R. § 2700.1(b) (“the Commission and its Judges shall
be guided so far as practicable by the Federal Rules of Civil Procedure”); Jim Walter Res., Inc.,
15 FMSHRC 782, 786-89 (May 1993). We have also observed that default is a harsh remedy
and that, if the defaulting party can make a showing of good cause for a failure to timely
respond, the case may be reopened and appropriate proceedings on the merits will be permitted.
See Coal Prep. Servs., Inc., 17 FMSHRC 1529, 1530 (Sept. 1995).

43 FMSHRC 281

The assessment at issue consists of four violations and their corresponding penalties.1
The assessment was delivered to the operator on June 10, 2019. Subsequently, MSHA received
a contest (a marked assessment form) from the operator for three of the penalties on June 28,
2019.2 However, allegedly the fourth penalty, assessed for Citation No. 94228055, was not
timely contested and therefore became a final order on July 10, 2019.
On August 15, 2019, the operator detailed its reasons for challenging the fourth penalty in
a letter to the Commission; the letter was received by the Commission on August 23, 2019.
Soon after, on August 26, 2019, MSHA mailed a delinquency notice to the operator; the
delinquency notice was received by the operator on August 30, 2019.
The operator filed a motion to reopen the final order on September 19, 2019. The
operator claims that the penalty at issue was timely contested. In support, the operator attaches a
copy of the marked assessment form allegedly returned by the operator to MSHA. The Secretary
filed an opposition to the motion to reopen on September 25, 2019, claiming that the operator
failed to timely contest the penalty at issue, and that the operator informed MSHA that it would
pay the penalty. In support, the Secretary attaches a different copy of the marked assessment
form allegedly returned by the operator to MSHA.
The proposed assessment sent by MSHA contained four blank boxes, placed next to each
corresponding violation and penalty. An operator could indicate a contest for any penalty by
marking the corresponding blank box. The operator’s version shows that all four boxes in the
assessment were marked, indicating that all the penalties were timely contested.
In contrast, the Secretary’s version shows that only three of the boxes were marked. In
the Secretary’s version, the fourth box for the penalty at issue remained unmarked, indicating
that the fourth penalty was not timely contested.
However, only the Secretary’s version included a page with the operator’s signature, and
a stamp which indicated the date and time of MSHA’s receipt of the marked assessment. This
shows that the Secretary’s version is an accurate copy of the contest received by MSHA.
Consequently, we find that the penalty at issue was not timely contested and therefore, became a
final order of the Commission.
After reviewing the evidence, we nevertheless decide to reopen the final order because
the operator implicitly provides a reasonable explanation for its delinquency and because it acted
1

Assessment No. 000492842 consists of Citation Nos. 9428055, 9428056, 9428057, and
9428058. Despite this, the Secretary erroneously seems to imply that the assessment only covers
two of these four citations (“MSHA’s records show that Case Number 000492842 is for Citation
Nos. 9428055 and 9428056, that were issued on June 6, 2019 (Attachment A)”). Sec’s Opp. at
3.
2

The Secretary mistakenly claims that MSHA received the operator’s contest (the
marked assessment form), which the Secretary characterizes as a hearing request, on July (rather
than June) 28, 2019.

43 FMSHRC 282

promptly after receiving the delinquency notice. In Highland Mining Co., 31 FMSHRC 1313,
1317 (Nov. 30, 2009), the Commission required the operator to provide a reasonable explanation
for its delinquency. The August 15 letter by American Sand to the Commission provides just
such an explanation. The letter highlighted the operator’s reasons for challenging the penalty for
Citation No. 9428055, and was marked for Docket No. SE 2019-178, which was the related
contest docket containing the other three violations.
The letter was sent after the assessment became a final order on July 10, 2019 but before
the operator received the delinquency notice on August 30, 2019. The operator prepared the
letter challenging the penalty and listed the letter under the related contest docket (SE 2019-178)
because it was unaware that the penalty had become a final order. Therefore, the operator
demonstrated a lack of knowledge of the final order and of the need to prepare a reopening
request until it received the delinquency notice.
In Pinnacle Mining Co., 38 FMSHRC 422 (Mar. 2016), we determined that the
operator’s unawareness that the penalty assessment was delinquent constituted a sufficient
explanation for the operator’s delay in filing a request to reopen. Similarly, here we determine
that the operator’s unawareness of the final order constitutes a reasonable explanation for its
delinquency.
Moreover, under our precedent in Highland, 31 FMSHRC at 1316-1317, a motion to
reopen is presumptively considered as having been filed within a reasonable amount of time if it
is filed within 30 days of an operator’s receipt of its first notification from MSHA of its failure to
contest the penalty. As set forth above, the operator was unaware of the final order until it
received the delinquency notice on August 30, 2019. The operator filed its motion to reopen on
September 19, 2019. Therefore, the operator’s motion to reopen was filed well within 30 days of
the operator’s receipt of its first notification from MSHA of the failure to contest the penalty.
Consequently, we find that the operator filed its motion to reopen within a reasonable
amount of time. Having reviewed American Sand’s request and the Secretary’s response, we
find that the operator’s reasonable explanation for the delinquency and its request to reopen, filed
fewer than 30 days after it received the delinquency notice, demonstrate the operator’s good
faith, and merit reopening of the case.
In the interest of justice, we hereby reopen the proceeding and vacate the Default Order.
Accordingly, this case is remanded to the Chief Administrative Law Judge for further

43 FMSHRC 283

proceedings pursuant to the Mine Act and the Commission’s Procedural Rules, 29 C.F.R. Part
2700. Accordingly, consistent with Rule 28, the Secretary shall file a petition for assessment of
penalty within 45 days of the date of this order. See 29 C.F.R. § 2700.28.

/s/ William I. Althen
William I. Althen, Commissioner

/s/ Marco M. Rajkovich, Jr.
Marco M. Rajkovich, Jr., Commissioner

43 FMSHRC 284

Chair Traynor, dissenting:
I must conclude that the operator has failed to demonstrate that granting its motion would
be in the interest of justice. The operator’s filings do not indicate any reason the operator
introduced what it purported to be the proposed assessment form it transmitted to the Secretary –
a form showing the fourth box was ‘checked’ indicating the operator’s intent to contest the
citation at issue. The apparently authentic form provided by the Secretary - which includes the
operator’s signature and the Secretary’s file stamp indicating the date the form was received clearly shows the fourth box is not checked. The operator does not supply and I cannot see on
the record before me a plausibly benign explanation for this discrepancy between the document
the operator put forward and the authentic document provided by the Secretary.
Our adversary system for the resolution of disputes rests on the
unshakable foundation that truth is the object of the system’s
process which is designed for the purpose of dispensing justice.
However, because no one has an exclusive insight into truth, the
process depends on the adversarial presentation of evidence,
precedent and custom, and argument to reasoned conclusions—all
directed with unwavering effort to what, in good faith, is believed to
be true on matters material to the disposition. Even the slightest
accommodation of deceit or a lack of candor in any material respect
quickly erodes the validity of the process. As soon as the process
falters in that respect, the people are then justified in abandoning
support for the system in favor of one where honesty is preeminent.
Hanover Ins. Co. v. United States, 146 Fed. Cl. 447, 450 (2019) (quoting United States v. Shaffer
Equipment Co., 11 F.3d 450, 457 (4th Cir. 1993)).
Though the operator filed its motion in a timely fashion and might otherwise be entitled
to the relief sought, the apparent attempt to introduce an inauthentic document prevents me from
concluding the motion is made in good faith or that the interests of justice are served by granting
the motion.

/s/ Arthur R. Traynor, III
Arthur R. Traynor, III, Chair

43 FMSHRC 285

Distribution (e-mail):
Steven Chambers
Safety & Compliance Coordinator
American Sand Company LLC
6210 Rutledge Pike
Knoxville TN 37924

steven@claibornehauling.com
John M. McCracken, Esq.
Office of the Solicitor
U.S. Department of Labor
Mine Safety and Health Division
201 12th Street South, Suite 401
Arlington, VA 22202-5452
McCracken.John.M@dol.gov
Archith Ramkumar
Appellate Counsel
U.S. Department of Labor
Office of the Solicitor
Ramkumar.Archith@dol.gov
April Nelson, Esq.
Office of the Solicitor
U.S. Department of Labor
Mine Safety and Health Division
201 12th Street South, Suite 401
Arlington, VA 22202-5452
Nelson.April@dol.gov
Melanie Garris
U.S. Department of Labor
Office of Civil Penalty Compliance
Mine Safety and Health Administration
201 12th Street South, Suite 401
Arlington, VA 22202-5452
Garris.Melanie@dol.gov
Chief Administrative Law Judge Glenn Voisin
Federal Mine Safety & Health Review Commission
1331 Pennsylvania Avenue, NW, Suite 520N
Washington, DC 20004-1710
GVoisin@fmshrc.gov

43 FMSHRC 286

ADMINISTRATIVE LAW JUDGE DECISIONS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
721 19TH STREET, SUITE 443
DENVER, CO 80202-2500
TELEPHONE: 303-844-5266 / FAX: 303-844-5268

May 18, 2021
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
on behalf of ALVARO SALDIVAR,
Complainant,

APPLICATION FOR
TEMPORARY REINSTATEMENT
Docket No. WEST 2021-0178-DM

v.
GRIMES ROCK, ,
Respondent.

Mine: Grimes Rock, Inc.
Mine ID: 04-05432

DECISION AND ORDER OF REINSTATEMENT
Appearances: Karla Malagon, Jessica Flores, and Bruce Brown, Office of the Solicitor,
U.S. Department of Labor, Los Angeles, California, for the Complainant
Peter Goldenring and Mark Pachowicz, Pachowicz & Goldenring PLC,
Ventura, California, for the Respondent
Before:

Judge Miller

This case is before me upon an application for temporary reinstatement filed pursuant to
section 105(c)(2) of the Federal Mine Safety and Health Act of 1977, 30 U.S.C. § 801 et seq.
(“Mine Act”), and 29 C.F.R. § 2700.45 et seq. On April 12, 2021, the Secretary filed the
application on behalf of Alvaro Saldivar seeking his reinstatement as a lube and water
truck/equipment operator at the Grimes Rock, Inc. Mine in Fillmore, California, pending the
final disposition of Saldivar’s discrimination complaint.
This case was originally assigned to Judge Richard Manning on April 13, 2021. Two
days later, the Respondent requested a hearing on the application for temporary reinstatement.
The parties agreed that the hearing could be set beyond the ten calendar days provided for by
Commission Rule 45, and Judge Manning set the hearing for May 11, 2021.
The case was reassigned to my docket on May 4, 2021. A hearing was held via Zoom
for Government videoconference on May 11, 2021. The parties presented witnesses and exhibits
and each filed a brief following the hearing. For the reasons set forth below, I grant the
application for temporary reinstatement and retain jurisdiction until final disposition of the
complaint on the merits.

43 FMSHRC 287

I.

SUMMARY OF THE EVIDENCE

Alvaro Saldivar, a miner under the Mine Act, testified that he worked for Grimes Rock
on two separate occasions. He was first employed as a welder from May 2019 through July
2019. Tr. 16. After leaving, Saldivar was hired again as a service technician and an operator on
October 5, 2020. Tr. 15-16. His employment was terminated on January 15, 2021.
Saldivar testified that, during his most recent stint of employment, he reported several
safety issues to his direct supervisor as well as mine management. Many of the issues involved
the water truck that he was tasked with operating. Saldivar was concerned with the condition of
the tires on the truck, which he claims were “bad,” “balding,” and missing tread. Tr. 17. He
stated that, as a result of the worn tires, he was involved in an accident on December 10, 2020 in
which the truck lost traction as it drove uphill, ultimately sliding down the incline and hitting a
cinder block. Tr. 19. Saldivar was also concerned about mechanical issues with the truck,
including a long-term oil leak, leaking antifreeze, and a missing shock absorber. Tr. 20.
According to Saldivar, he reported all of these issues to his direct supervisor Rene Garcia and
general manager Ernie Melendez on multiple occasions. Tr. 18, 20. Saldivar testified his
supervisors took no action to remedy these issues, and that he was required to continue using
the truck in its poor condition. Tr. 18, 21.
Saldivar explained that he made reports regarding a variety of faulty equipment. He
testified that he advised management of the bad brakes on an outdated motor grader, missing
roll-over protection system (ROPS) labels on the DAL #1 and #2 dozers, and leaking diesel on
service truck #40 at the mine. Tr. 22, 24, 26.
Saldivar also testified that he had complained about the lack of proper training received.
While he signed documents stating that he received new miner training, Saldivar believed that
he did not receive the required specific task training relating to the large equipment that he was
required to operate. Tr. 21, 25-26, 28, 44; see Ex. R-C. He testified that he had continually
asked for task training on the water truck, the motor grader, the dozers, and the service truck.
Tr. 21, 25-26, 28. He said that he even made his requests in writing on his daily pre-shift
reports. According to Saldivar, his requests for additional training went unaddressed. Tr. 22. On
cross examination, Saldivar admitted that he received training from the Quinn Company, but
asserted that the training did not relate to operation of the equipment but rather maintenance of
certain equipment. Tr. 46-47, 74.
Grimes Rock issued five disciplinary warnings to Saldivar during his second tenure of
employment at the mine. See Ex. K. For each warning, Saldivar testified that he did not commit
the infraction as written on the discipline form, and that he signed the forms only to avoid losing
his job. Tr. 49-50, 54-56, 59, 62-63, 64, 75. Saldivar also testified as to his belief that his
supervisors were acting in a “malicious” manner towards him and that the discipline was being
issued in retaliation for his frequent complaints about jobsite safety hazards. Tr. 28, 59.
On January 15, 2021, Saldivar was terminated by Grimes Rock. Tr. 27. He testified that
his termination occurred just one day after he last reported a safety issue on January 14. Tr. 40.

43 FMSHRC 288

II.

DISCUSSION

Section 105(c) of the Mine Act, 30 U.S.C. § 815(c), prohibits discrimination against
miners for exercising any protected right under the Act. The purpose of this protection is to
encourage miners “to play an active part in the enforcement of the Act,” in recognition of the
fact that “if miners are to be encouraged to be active in matters of safety and health they must be
protected against . . . discrimination which they might suffer as a result of their participation.”
S. Rep. No. 95–181, 95th Cong. 1st Sess. 35 (1977), reprinted in Senate Subcomm. on Labor,
Comm. on Human Res., 95th Cong. 2nd Sess., Legislative History of the Federal Mine Safety
and Health Act of 1977, at 623 (1978).
A miner that lodges a complaint of discrimination under section 105(c) is entitled to
“immediate reinstatement . . . pending final order on the complaint” as long as the complaint
was “not frivolously brought.” 30 U.S.C. § 815(c)(2). The Commission has stated that the scope
of a temporary reinstatement proceeding is therefore “narrow, being limited to a determination
by the judge as to whether a miner's discrimination complaint is frivolously brought.” Sec'y of
Labor on behalf of Price v. Jim Walter Res., Inc., 9 FMSHRC 1305, 1306 (Aug. 1987), aff'd,
920 F.2d 738 (11th Cir. 1990). This standard reflects a Congressional intent that “employers
should bear a proportionately greater burden of the risk of an erroneous decision in a temporary
reinstatement proceeding.” Jim Walter Res., Inc. v. FMSHRC, 920 F.2d 738, 748 (11th Cir.
1990).
In a temporary reinstatement hearing, a judge is tasked with evaluating the evidence of
the Secretary’s case and determining whether the miner’s complaint appears to have merit.
Sec’y of Labor on behalf of Williamson v. CAM Mining, LLC, 31 FMSHRC 1085, 1089 (Oct.
2009). The Secretary must prove only a nonfrivolous issue of discrimination and need not make
a full showing of its prima facie case of discrimination. Id. at 1088. Nevertheless, it may be
“useful to review the elements of a discrimination claim” when gauging whether a claim is
nonfrivolous. Id. Those elements include (1) that the complainant was engaged in a protected
activity and (2) that the adverse action complained of was motivated in part by that activity.
Sec’y of Labor on behalf of Pasula v. Consolidation Coal Co., 2 FMSHRC 2786 (Oct. 1980),
rev’d on other grounds, 663 F.2d 1211 (3d Cir. 1981); Sec’y of Labor on behalf of Robinette v.
United Castle Coal Co., 3 FMSHRC 803 (Apr. 1981).1 The Secretary may establish the
1

The Ninth Circuit recently rejected the Pasula-Robinette framework in Thomas v.
CalPortland Co., 993 F.3d 1204 (9th Cir. 2021). Specifically, the Court struck down the
requirement that the adverse action was motivated “at least partially” by the protected activity in
favor of a but-for causation standard. Id. at 1209-11. The Commission has not articulated a new
standard in the wake of Thomas, but the case may require an examination of elements different
than those set forth in current Commission case law. However, the standard for temporary
reinstatement would not be affected. A miner shall be reinstated if the complaint was not
frivolously brought, and the elements of a discrimination claim are merely “useful” guideposts
under that standard. Williamson, 31 FMSHRC at 1088. Here I look to whether the alleged
adverse action occurred “because [a] miner . . . filed or made a complaint . . . including a
complaint notifying the operator . . . of an alleged danger or safety or health violation in a . . .
(continued…)

43 FMSHRC 289

motivational nexus between the protected activity and the adverse action with indirect or
circumstantial evidence such as (i) the employer’s knowledge of the protected activity, (ii)
hostility or animus towards the protected activity, (iii) coincidence in time between the
protected activity and the adverse action, and (iv) disparate treatment of the complainant. Sec’y
of Labor on behalf of Chacon v. Phelps Dodge Corp., 3 FMSHRC 2508, 2510 (Nov. 1981).
While it is true that a judge may consider these factors, a temporary reinstatement case
remains “conceptually different” than the underlying case of discrimination. Jim Walter Res.,
Inc. v. FMSHRC, 920 F.2d at 744. The Mine Act envisions an “expedited basis” for a temporary
reinstatement proceeding that does not permit full discovery or complete resolution of
conflicting testimony. 30 U.S.C. § 815(c)(2); Sec’y of Labor on behalf of Ward v. Argus Energy
WV, LLC, 34 FMSHRC 1875, 1879 (Aug. 2012). In fact, Commission case law indicates that
resolving credibility issues or conflicts in testimony is beyond the scope of a temporary
reinstatement hearing. Williamson, 31 FMSHRC at 1089. Similarly, a judge is not permitted to
weigh the operator’s evidence against the Secretary’s evidence when determining whether to
grant temporary reinstatement. Id. at 1091.
Here, I find that Saldivar’s complaint of discrimination was not frivolously brought.
Saldivar testified that he made several safety complaints to both his immediate supervisor and
the mine manager from October 2020 until the time he was terminated in January 2021. These
complaints concerned the safety of several pieces of equipment that Saldivar was obliged to use
on a daily basis, as well as the lack of task-specific training necessary to operate the equipment
safely. Lodging these complaints constitutes a protected activity under section 105(c)(1) of the
Mine Act, 30 U.S.C. § 815(c)(1). Saldivar also testified that he was fired by Grimes Rock on
January 15, 2021, the day after he made a complaint about the safety of the truck he was told to
drive. It is clear that Saldivar engaged in protected activity and that he suffered an adverse
action.
There is also a sufficient motivational nexus between the protected activity and the
adverse action to support Saldivar’s temporary reinstatement. Saldivar testified that he made a
final safety complaint on January 14, 2021 and that his employment was terminated the
following day. The coincidence in time between the protected activity and the adverse action is
evidence of a discriminatory motive. Sec'y on behalf of Stahl v. A&K Earth Movers, Inc., 22
FMSHRC 323, 325 (Mar. 2000). Saldivar also testified that he had continuously made mine
management aware of his safety complaints. The employer’s knowledge of the protected
activity is another factor that may establish a motivational nexus. Chacon, 3 FMSHRC at 2510.
Additionally, Saldivar claimed that his supervisor treated him badly after he made complaints,
and that he was ultimately fired in response to the number of complaints that he made,
suggesting hostility towards the protected activity. See id. The Respondent, while disputing
these points in its brief, did not introduce a witness to disprove Saldivar’s claims or offer an

1

(…continued)
mine . . . or because of the exercise by such miner . . . of any other statutory right afforded by
this chapter.” 30 U.S.C. § 815(c)(1). If I were to use the but-for standard articulated in Thomas,
the outcome does not change here.

43 FMSHRC 290

alternative reasoning for his termination.2 Regardless, it is not necessary to resolve conflicts
between the parties’ accounts at this stage in the proceedings. Sec'y on behalf of Albu v.
Chicopee Coal Company, Inc., 21 FMSHRC 717, 719 (July 1999). The Secretary has therefore
introduced sufficient evidence to show that Saldivar’s complaint was not frivolously brought.
See 29 C.F.R. § 2700.45(d) (“[T]he Secretary may limit his presentation to the testimony of the
complainant.”).
The Respondent argues that it was denied a full hearing on the issue of temporary
reinstatement, relying heavily on the recent Commission decision in Secretary of Labor on
behalf of Cook v. Rockwell Mining, LLC, 42 FMSHRC __, slip op., No. WEVA 2021-0203 (Apr.
23, 2021). In Rockwell, the Commission determined that a judge must conduct a “full hearing”
during the temporary reinstatement case, and that judges should admit any relevant evidence that
is offered at hearing. Id. In this case, the Court issued an order that specifically approved two
witnesses that the Respondent wished to call (one of whom was expected to be called to discuss
animus) and repeatedly advised the Respondent at hearing that it was free to call witnesses to
testify on relevant issues, such as the mine’s motivation for terminating Saldivar. See, e.g., tr. 53,
81. The Respondent elected not to call any witnesses. Further, no evidence that the Respondent
presented at hearing was excluded.3 There is therefore no indication that the Respondent was
denied a full hearing.
The Respondent also contends in its brief that the exhibits showing disciplinary write-ups
are enough to show that his claim is frivolous. I disagree. For one, the Respondent was asked at
hearing whether the write-ups (Exhibit K) were being used to demonstrate that his employment
was terminated based on those write-ups. The Respondent said no:
Judge Miller: So you have submitted a number of exhibits that are disciplinary –
are write-ups. So is it your position – your client’s position that Mr. Saldivar was
terminated based – because he received these write-ups? Is that your position?
2

The Respondent did file a list of witnesses to be called at hearing as well as a lengthy
list of exhibits, but chose not to call any witnesses in the end. Instead, the Respondent filed a
“Post Hearing Griefing” (sic) that was combative, inflammatory, and relied solely on Saldivar’s
testimony on cross-examination and on evidence not in the record.
3

Respondent did provide a list of exhibits, some of which were rejected prior to hearing
because they either contained personal identifying information such as social security numbers,
or they included reference to a criminal record of Saldivar which I deemed prejudicial. In its
brief, the Respondent contends, for the first time, that evidence of Saldivar’s criminal record
should have been admitted under Federal Rule of Evidence 609. This rule allows the use of a
felony record to impeach a witness for his character of truthfulness. The Federal Rules do not
control evidentiary issues in front of the Commission, but they can be helpful when the policy
supporting a rule is relevant. See Leeco, Inc., 38 FMSHRC 1634, 1639 (July 2016). However, a
rule about attacking a witness’s truthfulness is inapposite here because credibility is not at issue
in a temporary reinstatement case. Since Respondent indicated that Saldivar was hired with full
knowledge of his criminal background, there was no need to include such records and the
inclusion would have been prejudicial.

43 FMSHRC 291

Mr. Goldenring: So it wasn’t because he received the write-ups. He was terminated
because he placed himself, others, and equipment at risk and damaged equipment
and not for any animus or motivation about complaints about anything, Your
Honor, and he has . . . no documents to substantiate that.
Tr. 51-52. In any event, Saldivar disputed what was written in those write-ups, and Grimes
Rock presented no evidence to demonstrate that Saldivar was terminated for damaging
equipment or that a certain number of disciplinary actions results in an employee’s termination
at its mine. The write-ups alone do not constitute proof that Saldivar’s claim is frivolous.
III.

ORDER

The application for temporary reinstatement is hereby GRANTED. Respondent is
ORDERED to, immediately upon receipt of this decision, reinstate Mr. Saldivar to his former
position at the mine effective as of the date of this decision. The employment of Mr. Saldivar
shall be at the same rate of pay and with all benefits, including any raises, that he received prior
to discharge, pending a final Commission order on the complaint of discrimination.

/s/ Margaret A. Miller
Margaret A. Miller
Administrative Law Judge

Distribution: (Electronic Mail and Certified U.S. First Class Mail)
Karla Malagon, U.S. Department of Labor, Office of the Solicitor, 350 S. Figueroa Street, Suite
370, Los Angeles, CA 90071, malagon.karla@dol.gov
Jessica M. Flores, U.S. Department of Labor, Office of the Solicitor, 350 S. Figueroa Street,
Suite 370, Los Angeles, CA 90071, Flores.Jessica@dol.gov
Bruce L. Brown, U.S. Department of Labor, Office of the Solicitor, 350 S. Figueroa Street, Suite
370, Los Angeles, CA 90071, Brown.Bruce.L@dol.gov
Peter Goldenring, Pachowicz & Goldenring PLC, 6050 Seahawk Street, Ventura, CA 93003,
peter@pglaw.law
Mark R. Pachowicz, Pachowicz & Goldenring PLC, 6050 Seahawk Street, Ventura, CA 93003,
mark@pglaw.law
Alvaro Saldivar, 1241 Lookout Drive, Oxnard, CA 93035, saldivarwelding@icloud.com

43 FMSHRC 292

ADMINISTRATIVE LAW JUDGE ORDERS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
1331 Pennsylvania Ave. NW, Suite 520N
TELEPHONE: (202)434-9958 / FAX: (202)434-9949

May 11, 2021
SECRETARY OF LABOR
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
on behalf of BRANDON HALL,
Complainant,

TEMPORARY REINSTATEMENT
PROCEEDING
Docket No. SE 2021-0118
MSHA Case No.: SE-MD 2021-01

v.
WARRIOR MET COAL COMPANY,
LLC,
Respondent

Mine: No. 7 Mine
Mine ID: 01-01401

ORDER GRANTING TEMPORARY REINSTATEMENT
OF BRANDON HALL
Before: Judge Sullivan
Pursuant to Section 105(c)(2) of the Federal Mine Safety and Health Act of 1977
(“Act”), 30 U.S.C. §801, et. seq., and 29 C.F.R. §2700.45, on April 30, 2021, the Secretary of
Labor (“Secretary”) filed an Application for Temporary Reinstatement of miner Brandon Hall
(“Complainant”) to his former position as a longwall operator with Warrior Met Coal Company,
LLC (“Respondent”) at its Mine No. 7. Here, the Secretary’s application satisfies the procedural
requirements of Commission Procedural Rule 45(b), as, among other things, it timely “states the
Secretary’s finding that the miner’s discrimination complaint was not frivolously brought[,]
accompanied by an affidavit setting forth the Secretary’s reasons supporting his finding[,] and
includes a copy of the miner’s complaint to the Secretary . . .” 29 C.F.R. §2700.45(b).1
According to Commission Rule 45(c), a request for hearing must be filed within 10 days
following receipt of the Secretary’s application for temporary reinstatement. 29 C.F.R.
§2700.45(c). The application’s certificate of service states that it was served on Respondent by
electronic mail on April 30. On May 10, 2021, Respondent contacted the Court and stated that it
does not intend to request a hearing on temporary reinstatement. Consequently, I review the
contents of the Secretary’s application to determine whether the complaint in this instance “was
not frivolously brought.” Id.
1

The Discrimination Complaint (“Complaint”) filed with the Secretary’s Mine Safety
and Health Administration by the Complainant is dated March 24, 2021. It was filed within 60
days of the Complainant’s March 15 termination of employment. Section 105(c)(3) directs the
Secretary to determine whether a section 105(c) violation occurred within 90 days, which in this
instance would be no later than June 22, 2021.

43 FMSHRC 293

Section 105(c)(1) of the Mine Act provides that “[n]o person shall discharge . . . any
miner . . . because such miner . . . has filed or made a complaint under or related to this Act,
including a complaint notifying the operator . . . of an alleged danger or safety or health violation
in a . . . mine . . . .” 30 U.S.C. § 815(c)(1). In his Application, as supported by his investigator’s
affidavit, the Secretary alleges the following to establish the Complaint as having been not
frivolously brought under section 105(c)(1) & (2):
(1) During his January 25, 2021 shift, the Complainant raised with Respondent’s agents a
number of safety issues with respect to the operation of the longwall that day, such as the
lack of a required fire extinguisher, shearer bits that needed to be replaced, elevated
methane levels, and thick gob in the pathway of the section where he worked. The
foregoing adversely impacted the progress of the longwall shearer during the shift;
(2) Respondent’s agents subsequently reacted negatively to the speed at which the
Complainant was working throughout the shift; and
(3) At the end of the shift, Complainant was suspended for five days, with intent to
discharge, for having “stopp[ed] coal production.” That punishment was later reduced to
a two-week suspension to be followed by a 30-working day probationary period. After
returning to work on February 8, 2021, Complainant, on March 15, 2021 (thus apparently
prior to the end of his probation), was fired for failing, at the end of a shift, to follow
orders and personally clean a bus he and two other miners had been using.
There being no opposition to the Application, I agree with the Secretary that it establishes
the Complaint to have been “not frivolously brought” in this instance. See Jim Walters Res., Inc.
v. FMSHRC, 920 F.2d 738, 747 (11th Cir. 1990) (in light of Mine Act legislative history and the
Supreme Court’s treatment of a similar whistleblower protection provision, interpreting the “not
frivolously brought” standard to be the equivalent of a “reasonable cause to believe” standard
and to be met when a miner’s “complaint appears to have merit”). Accordingly, the Application
is granted. I reach no conclusion beyond that regarding the merits of the Complaint.
ORDER
It is hereby ORDERED that BRANDON HALL be immediately TEMPORARILY
REINSTATED to his former job at his former rate of pay, overtime, and all benefits he was
receiving at the time of his termination.
This Order SHALL remain in effect until such time as there is a final determination in
this matter by hearing and decision, approval of settlement, or other order of this court or the
Commission.
I retain jurisdiction over this temporary reinstatement proceeding. 29 C.F.R. §
2700.45(e)(4). Given that that the Mine Act directs that both the Secretary and the Commission
act expeditiously in section 105(c) proceedings, the Secretary SHALL provide a report on the
status of the underlying discrimination complaint as soon as possible. Counsel for the

43 FMSHRC 294

Secretary SHALL also immediately notify my office of any settlement or of any determination
that the Respondent did not violate Section 105(c) of the Act.

/s/ John T. Sullivan
John T. Sullivan
Administrative Law Judge
Distribution:
Nicholas C. Hall, Esq., Office of the Solicitor, U. S. Department of Labor 61 Forsyth Street,
S.W., Room 7T10, Atlanta, GA 30303 (hall.nicholas.c@dol.gov)
Gregory Willis, Special Investigator, U.S. Department of Labor, MSHA, Birmingham, AL
(willis.gregory.c@dol.gov)
Guy W. Hensley, Esq., Warrior Met Coal Mining, LLC, 16243 Highway 216, Birmingham, AL
3544 (guy.hensley@warriormetcoal.com)
Allen B. Bennett, Esq., Maynard Cooper, Gale, PC, 2400 Regions/Harbert Plaza, 1901 6th
Avenue North, Birmingham, AL 35203 (jbennett@maynardcooper.com)
Jack Jacobs, Esq., Maples, Tucker, and Jacobs LLC, 2001 Park Place North, Suite 1325,
Birmingham, AL 35203 (jack@mtandj.com)
Brandon Hall, 1121 48th Street Birmingham, Alabama 35208 (viking.4life@hotmail.com)

43 FMSHRC 295

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
1331 Pennsylvania Ave. NW, Suite 520N
TELEPHONE: (202)434-9958 / FAX: (202)434-9949

May 11, 2021
SECRETARY OF LABOR
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
on behalf of TIMOTHY BARNES,
Complainant,

TEMPORARY REINSTATEMENT
PROCEEDING
Docket No. SE 2021-0119
MSHA Case No.: SE-MD 2021-02

v.
WARRIOR MET COAL COMPANY,
LLC,
Respondent

Mine: No. 7 Mine
Mine ID: 01-01401

ORDER GRANTING TEMPORARY REINSTATEMENT
OF TIMOTHY BARNES
Before: Judge Sullivan
Pursuant to Section 105(c)(2) of the Federal Mine Safety and Health Act of 1977
(“Act”), 30 U.S.C. §801, et. seq., and 29 C.F.R. §2700.45, on April 30, 2021, the Secretary of
Labor (“Secretary”) filed an Application for Temporary Reinstatement of miner Timothy
Barnes (“Complainant”) to his former position as a longwall operator with Warrior Met Coal
Company, LLC (“Respondent”) at its Mine No. 7. Here, the Secretary’s application satisfies the
procedural requirements of Commission Procedural Rule 45(b), as, among other things, it
timely “states the Secretary’s finding that the miner’s discrimination complaint was not
frivolously brought[,] accompanied by an affidavit setting forth the Secretary’s reasons
supporting his finding[,] and includes a copy of the miner’s complaint to the Secretary . . .” 29
C.F.R. §2700.45(b).1
According to Commission Rule 45(c), a request for hearing must be filed within 10 days
following receipt of the Secretary’s application for temporary reinstatement. 29 C.F.R.
§2700.45(c). The application’s certificate of service states that it was served on Respondent by
electronic mail on April 30. On May 10, 2021, Respondent contacted the Court and stated that it
does not intend to request a hearing on temporary reinstatement. Consequently, I review the
contents of the Secretary’s application to determine whether the complaint in this instance “was
not frivolously brought.” Id.
1

The Discrimination Complaint (“Complaint”) filed with the Secretary’s Mine Safety
and Health Administration by the Complainant is dated March 24, 2021. It was filed within 60
days of the Complainant’s March 15 termination of employment. Section 105(c)(3) directs the
Secretary to determine whether a section 105(c) violation occurred within 90 days, which in this
instance would be no later than June 22, 2021.

43 FMSHRC 296

Section 105(c)(1) of the Mine Act provides that “[n]o person shall discharge . . . any
miner . . . because such miner . . . has filed or made a complaint under or related to this Act,
including a complaint notifying the operator . . . of an alleged danger or safety or health violation
in a . . . mine . . . .” 30 U.S.C. § 815(c)(1). In his Application, as supported by his investigator’s
affidavit, the Secretary alleges the following to establish the Complaint as having been not
frivolously brought under section 105(c)(1) & (2):
(1) During his January 25, 2021 shift, the Complainant raised with Respondent’s agents a
number of safety issues with respect to the operation of the longwall that day, such as the
lack of a required fire extinguisher, shearer bits that needed to be replaced, elevated
methane levels, and thick gob in the pathway of the section where he worked. The
foregoing adversely impacted the progress of the longwall shearer during the shift;
(2) Respondent’s agents subsequently reacted negatively to the speed at which the
Complainant was working throughout the shift; and
(3) At the end of the shift, Complainant was suspended for five days, with intent to
discharge, for having “stopp[ed] coal production.” That punishment was later reduced to
a two-week suspension to be followed by a 30-working day probationary period. After
returning to work on February 8, 2021, Complainant, on March 15, 2021 (thus apparently
prior to the end of his probation), was fired for failing, at the end of a shift, to follow
orders and personally clean a bus he and two other miners had been using.
There being no opposition to the Application, I agree with the Secretary that it establishes
the Complaint to have been “not frivolously brought” in this instance. See Jim Walters Res., Inc.
v. FMSHRC, 920 F.2d 738, 747 (11th Cir. 1990) (in light of Mine Act legislative history and the
Supreme Court’s treatment of a similar whistleblower protection provision, interpreting the “not
frivolously brought” standard to be the equivalent of a “reasonable cause to believe” standard
and to be met when a miner’s “complaint appears to have merit”). Accordingly, the Application
is granted. I reach no conclusion beyond that regarding the merits of the Complaint.
ORDER
It is hereby ORDERED that TIMOTHY BARNES be immediately TEMPORARILY
REINSTATED to his former job at his former rate of pay, overtime, and all benefits he was
receiving at the time of his termination.
This Order SHALL remain in effect until such time as there is a final determination in
this matter by hearing and decision, approval of settlement, or other order of this court or the
Commission.
I retain jurisdiction over this temporary reinstatement proceeding. 29 C.F.R. §
2700.45(e)(4). Given that that the Mine Act directs that both the Secretary and the Commission
act expeditiously in section 105(c) proceedings, the Secretary SHALL provide a report on the
status of the underlying discrimination complaint as soon as possible. Counsel for the

43 FMSHRC 297

Secretary SHALL also immediately notify my office of any settlement or of any determination
that the Respondent did not violate Section 105(c) of the Act.

/s/ John T. Sullivan
John T. Sullivan
Administrative Law Judge
Distribution:
Nicholas C. Hall, Esq., Office of the Solicitor, U. S. Department of Labor 61 Forsyth Street,
S.W., Room 7T10, Atlanta, GA 30303 (hall.nicholas.c@dol.gov)
Gregory Willis, Special Investigator, U.S. Department of Labor, MSHA, Birmingham, AL
(willis.gregory.c@dol.gov)
Guy W. Hensley, Esq., Warrior Met Coal Mining, LLC, 16243 Highway 216, Birmingham, AL
3544 (guy.hensley@warriormetcoal.com)
Allen B. Bennett, Esq., Maynard Cooper, Gale, PC, 2400 Regions/Harbert Plaza, 1901 6th
Avenue North, Birmingham, AL 35203 (jbennett@maynardcooper.com)
Jack Jacobs, Esq., Maples, Tucker, and Jacobs LLC, 2001 Park Place North, Suite 1325,
Birmingham, AL 35203 (jack@mtandj.com)
Timothy Barnes, 65 Junior Avenue, Barry, AL 35546 (t.rich.barnes85@gmail.com)

43 FMSHRC 298

